DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art on the record remains Ashrafzadeh (US20120138092A1), however Ashrafzadeh does not disclose a timer configured such that during the duration of the timer the rack moves from the first position to the second, or vice-versa, and after the timer expires then an image is taken. Ashrafzadeh merely discloses position sensors or other position indicating means that interface with a controller and camera [0066-0067 & 0071-0072] to take images of the rack as it enters the dishwasher chamber (see Figs.3, 8, & 8A) and the images are taken upon movement of the rack [0049, 0052-0053, & 0064]. The configuration of Ashrafzadeh takes into account the variable loading time of a user and images the rack as it enters the chamber rather than imaging when the rack is within the chamber (see Figs.6-7). Thus, Ashrafzadeh lacks the element of a timer and the control sequence corresponding to said timer. Furthermore, there does not appear to be any prior art, on the record, that would cure the deficiencies of Ashrafzadeh while also supplying one of ordinary skill in the art with reasonably motivation to perform a modification that would render the invention of claim 1 obvious. Accordingly claim 1, along with its dependents are considered to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711